Citation Nr: 9929670	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-13 708A	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 Board of Veterans' Appeals (Board) 
decision denying an application to reopen a claim for service 
connection for a pulmonary disorder for accrued benefits 
purposes and claims for service connection for the cause of 
the veteran's death and ischemic heart disease and 
hepatorenal syndrome for accrued benefits purposes, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving Party Represented by:  Victor D.R. Catangui, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The moving party is the widow of the veteran who had active 
service from December 1941 to October 1942, and from January 
1946 to June 1946.  The veteran was also a prisoner of war 
(POW) of the Japanese Government from April 10, 1942 to 
October 24, 1942.

This matter comes before the Board based on a CUE motion as 
to a Board decision of May 11, 1998, which denied an 
application to reopen a claim for service connection for a 
pulmonary disorder for accrued benefits purposes and claims 
for service connection for the cause of the veteran's death 
and ischemic heart disease and hepatorenal syndrome for 
accrued benefits purposes.  At the time of the Board's denial 
of the moving party's motion for reconsideration in September 
1998, the Board advised the moving party that it would also 
consider her motion as a request for revision of the Board's 
May 11, 1998 decision on the grounds of CUE.

Thereafter, in a letter dated April 21, 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a written 
document from the moving party and her attorney on June 9, 
1999, entitled Motion for Revision of the Honorable Board's 
Decision dated May 11, 1998.  The Board further notes that 
the moving party and her attorney specifically acknowledged 
the Board's April 1999 letter and "Public Laws 105-111 
regarding request for revision of any decision rendered by 
the Board," and indicated that in "consonance with said 
authority the claimant-appellant respectfully moves for a 
revision of the aforesaid Honorable Board's decision dated 
May 11, 1998 on the ground of 'Clear and unmistakable error' 
(CUE)."  Accordingly, the Board finds that while the moving 
party did not specifically acknowledge that her motion of 
reconsideration could be construed as her motion for CUE, she 
and her counsel have specifically indicated that the June 9, 
1999 document could be construed as such, and that the moving 
party and her attorney have therefore authorized the Board to 
proceed with review of a motion for CUE.

Finally, the Board observes that despite receipt of the CUE 
motion from the moving party and her attorney in June 1999, 
the Board unilaterally granted an additional thirty days in 
which the moving party's attorney could file an additional 
response in support of the CUE motion, if he chose to do so.  
Thereafter, in October 1999, the attorney for the moving 
party filed a document enititled Motion to Expedite 
Proceedings, in which he requested that "a resolution be 
rendered of her claim the soonest time as possible."  
Consequently, in view of the prior submission of June 1999, 
and the most recent request of October 1999, the Board finds 
that further delay in the consideration of this matter is not 
warranted.


FINDING OF FACT

The May 1998 Board decision which denied an application to 
reopen a claim for service connection for a pulmonary 
disorder for accrued benefits purposes and claims for service 
connection for the cause of the veteran's death and ischemic 
heart disease and hepatorenal syndrome for accrued benefits 
purposes, correctly applied existing statutes and/or 
regulations and was consistent with and supported by the 
evidence then of record.




CONCLUSION OF LAW

The May 1998 Board decision did not contain CUE.  38 U.S.C.A. 
§ 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. Reg. 2134 
(1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

With respect to the May 1998 decision's denial of the moving 
party's application to reopen the claim for service 
connection for a pulmonary disorder for accrued benefits 
purposes, the Board determined that the evidence received 
since the last denial of this claim in February 1985, and 
which was of record as of January 23, 1993, the date of the 
veteran's death, included medical reports from private 
physicians dated in February 1986 and February 1992, a 
February 1992 POW protocol evaluation, a report of VA 
examination in August 1992, and a terminal hospital report.  
Upon review of this evidence, the Board noted that while 
these records could be considered "new" in that there were 
not considered by the regional office (RO) in its February 
1985 rating decision, they were not "material" because they 
fell short of creating a reasonable possibility of changing 
the result of the previous adjudication.  The Board further 
noted that the records did not demonstrate that the veteran 
had a pulmonary disorder that was etiologically related to 
service.  Thus, the Board concluded that these records did 
not present a reasonable possibility of changing the outcome 
of the previous adjudication, and denied the application to 
reopen the claim for service connection for a pulmonary 
disorder for accrued benefits purposes. 

With respect to the May 1998 Board decision's denial of the 
claims for service connection for ischemic heart disease and 
hepatorenal syndrome for accrued benefits purposes, since the 
Board determined that the claims file lacked any evidence 
that there was a claim pending for any VA benefit at the time 
of the veteran's death, it was concluded that there was no 
legal basis as to these claims.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As for the claim for service 
connection for the cause of the veteran's death, the Board 
noted that while the moving party contended that the 
veteran's death was the result of disabilities incurred in 
service, she had not submitted any evidence to demonstrate 
that a condition that caused death was incurred in service.  
Consequently, because the moving party's allegations of an 
etiologic relationship between service and the cause of the 
veteran's death had not been supplemented by other evidence, 
the Board found that the moving party had not met her initial 
burden of presenting evidence of a well-grounded claim.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.303, 3.312 (1997). 


II.  Analysis

The moving party was provided with CUE regulations in April 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of June 1999 contains no more than general assertions 
of CUE with respect to the Board decision of May 1998.

To the extent that the moving party and her attorney maintain 
that the Board improperly weighed or evaluated the evidence 
in the decision of May 1998, disagreement as to how the facts 
were weighed or evaluated has been specifically precluded as 
a basis for CUE in Rule 1403(d)(3).  The moving party and her 
attorney point to no specific evidence that undebatably 
demonstrated moving party's entitlement to the reopening of 
the claim for service connection for a pulmonary disorder for 
accrued benefits purposes, service connection for the cause 
of the veteran's death, and/or service connection for 
ischemic heart disease and hepatorenal syndrome for accrued 
benefits purposes.  

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.

The Board has also considered the assertion in the June 1999 
motion that "the claimant adopts all pleadings and evidence 
adduced in the Hon. Department of Veterans' Affairs, Regional 
Office, Manila, Philippines and the Honorable Board of 
Veterans' Affairs, Washington, DC., USA."  The Board finds 
that the rules governing motions for CUE do not permit the 
incorporation merely by reference of earlier pleadings 
entered in matters not involving the motion for CUE before 
the Board.  Rule 1404 clearly states that the CUE motion 
itself must contain the specific allegations of error of fact 
or law.  This regulation implements the legislative intent to 
adopt the standards articulated in the case law on CUE.  That 
case law emphasizes the presumption of validity of final 
decisions and the requirement for clearness and specificity 
of allegations of CUE.  Fugo, supra.  The Board finds that 
this case law and the controlling rule clearly places the 
burden upon the claimant to come forward with such 
allegations in conjunction with her motion for CUE review.  
It is not for the Board to endeavor to decode the appellant's 
vague submissions or cross-references to determine wherein 
rests the allegation of CUE.  A reference to all pleadings 
and evidence is merely an effort to invite the Board to 
conduct de novo review of the issues decided in 1998; this is 
patently not the purpose of CUE review.  

The Board further notes that while the legal standard 
governing new and material evidence that was applied by the 
Board in May 1998 has been held to exceed that found in 38 
C.F.R. § 3.156 in the case of Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998), the Board notes that Hodge was decided on 
September 16, 1998, and is therefore an interpretation of 38 
C.F.R. § 3.156 that did not exist at the time of the Board 
decision in May 1998.  As was noted earlier, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  Rule 1403(e).  Therefore, since 
Hodge did not exist at the time of the May 1998 Board 
decision and the Board correctly applied the law as it 
existed prior to the holding of Hodge, the failure to follow 
Hodge can not serve as a basis for CUE.

In light of the above, the Board concludes that the moving 
party has failed to identify any CUE in the Board decision of 
May 1998.  Accordingly, her claim of CUE is denied.










ORDER

The May 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


